DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction Traversal
Applicant argues that the Invention of I and Invention of II both focus on or relate to compounds having the skeleton structure of dehydrobenzodioxazole, dehydrobenzodithiazole or dehydrobenzodiselenazole, Invention of I and Invention of II therefore have unity, and thus will not increase the burden of examiner on the search.
The office counters that Inventions I and Il are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions Invention I is drawn to a Compound/Device; Invention II is drawn to a Compound only. The compound of claim 18 while showing some overlapping subject matter with the compound of claim 1 does also show subject matter which does not overlap with the subject matter of claim 1, specifically with respect to the definition of Z1 and Z2. While having analogous ring systems, the generic compound of claim 1 cannot be used as a derivative of the generic compound of claim 18 when Z1 and /or Z2 is S=O or SO2. Said differences render these compounds unusable as a direct exchange based on different structural designs and therefore constitutes separate inventions which are subject to restriction of invention and election of species. The restriction of invention and election of species are therefore made FINAL.

Elected Species



    PNG
    media_image1.png
    343
    545
    media_image1.png
    Greyscale

A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species.

Examinable Species

The examinable species is represented by 

    PNG
    media_image2.png
    245
    349
    media_image2.png
    Greyscale

The examinable species reads on claims 18-21. Claim 22 is withdrawn from further consideration as not reading on the examinable species.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takimiya (JP 2009242339).

Regarding Claims 18-21, Takimiya teaches Compound 5 (machine trans. paragraph 184):


    PNG
    media_image2.png
    245
    349
    media_image2.png
    Greyscale


Compound 5 is a derivative of generic Formula 1 (machine trans. paragraph 80):

    PNG
    media_image3.png
    317
    554
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    478
    1379
    media_image4.png
    Greyscale

The office notes that Compound 5 is a permutation of generic Formula 1 wherein R5 and R6 = S; R3 and R4 = H; R1 and R2 = a hydrocarbon group. The office also notes that the hydrocarbon group. Can be substituted with a halogen group (electron withdrawing group). See examples below:

    PNG
    media_image5.png
    117
    1377
    media_image5.png
    Greyscale

	The various groupings of R groups in generic Formula 1 are viewed as functionally equivalent and inter changeable whereby upon selection gives rise to obvious variants. One such variant of generic Formula 1 reading on applicants’ Formula 1 and 
    PNG
    media_image6.png
    94
    190
    media_image6.png
    Greyscale
 is best viewed as a derivative of Compound 5 wherein one or more hydrogen in the hydrocarbon group of R1 and R2 is replaced with a halogen group (as shown above).  This reads applicants’ X and Y and dicyano-methylene groups; Z1 and Z2 as S; X1 and X4 as CH; X2 and X3 and alkyl chlorides.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula 1 by selecting 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786